     Case 3:20-cv-00851-JAH-MSB Document 22 Filed 07/08/20 PageID.126 Page 1 of 1



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    AMERICAN WAVE MACHINES, INC.,                       Case No.: 3:20-cv-00851-JAH-MSB
11                                       Plaintiff,
                                                          ORDER GRANTING JOINT
12    v.                                                  MOTION TO STAY (Doc. No. 20)
13    STUART PARSONS, JR.,
      INDIVIDUALLY, AND DBA
14
      BAREFOOT SKI RANCH, AND AS
15    TRUSTEE OF PARSONS RANCH &
      WILDLIFE TRUST,
16
                                       Defendant.
17
18         Pending before the Court is the Parties’ Joint Motion to Stay, [doc. no. 20],
19   requesting a stay of the proceedings in this lawsuit for a period of two weeks so that the
20   Parties may give due consideration to settlement negotiations and give settlement a chance
21   to succeed. Upon consideration of the motion, IT IS HEREBY ORDERED the motion is
22   GRANTED. The matter is stayed until July 22, 2020. Accordingly, if settlement is not

23   reached, the stay is automatically lifted.

24         IT IS SO ORDERED.

25
     DATED:      July 8, 2020
26
27                                                    _________________________________
                                                      JOHN A. HOUSTON
28                                                    United States District Judge
                                                      1
                                                                             3:20-cv-00851-JAH-MSB
